Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 1 of 22 PageID 523




               IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


 SCOTT WYNN, an individual,                     Civil Action
                                                No. 3:21-cv-00514-MMH-JRK
                   Plaintiff,

                     v.

 TOM VILSACK, in his official capacity as
 U.S. Secretary of Agriculture; ZACH
 DUCHENEAUX, in his official capacity
 as Administrator, Farm Service Agency,

                   Defendants.


                PLAINTIFF’S OPPOSITION TO
          DEFENDANTS’ MOTION TO STAY PROCEEDINGS

      Section 1005 of the American Rescue Plan Act of 2021, which grants debt

relief to farmers and ranchers solely on the basis of race, predictably spawned

challenges throughout the country. Scott Wynn, a Florida farmer, pressed his

civil rights lawsuit in this Court. Mr. Wynn filed the first motion for

preliminary injunction in any of the challenges to Section 1005—and this Court

was the first to grant that relief. Defendants previously requested nearly a

three-fold extension of the page limits to brief the issues and argued against a

nationwide injunction on the ground that it would not allow the issue to

percolate throughout the federal courts. But now, after this Court has waded

through briefs, issued an opinion, and set an expedited schedule for resolving


                                       1
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 2 of 22 PageID 524




this case, Defendants seek to stay these proceedings indefinitely in deference

to a class action lawsuit in Texas. See Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.).

      Defendants’ request should be denied. The Eleventh Circuit has held

that stays are unlawful if they are immoderate, and the stay Defendants seek

is immoderate because it has no defined end date. The balance of equities also

favors proceeding with this case. Defendants seek to deprive Mr. Wynn of the

ability to press his claims with his chosen counsel in this Court. By contrast,

litigation burdens on Defendants do not constitute undue hardship justifying

a stay. Defendants’ arguments on judicial economy also fail, and their

argument that Miller was “first filed” rests on false premises. In Miller, the

original plaintiff possessed neither farm loans nor standing to press his claims,

and the additional plaintiffs were not added until after Mr. Wynn filed his

complaint and preliminary injunction motion. None of Defendants’ cited

authorities require a court that first issued a preliminary injunction and first

had proper jurisdiction to defer to another district court. Defendants’ requested

stay is unprecedented, unwarranted, and should be denied.

                                BACKGROUND

I.    Plaintiff Scott Wynn’s Targeted Challenge to Section 1005’s
      Race-Based Loan Assistance Program

      Section 1005 of the American Rescue Plan Act of 2021 distributes debt

relief solely on the basis of race. Before enactment, one senator called its racial




                                        2
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 3 of 22 PageID 525




discrimination “unbelievable” and stated that he didn’t know “how that could

ever be constitutional.” 1 Many farmers agreed. In the months following Section

1005’s enactment, farmers across the country brought lawsuits to challenge its

constitutionality. See ECF No. 44 at 3–4. These farmers—and their varying

counsel—have pursued differing strategies and sought different kinds of relief.

      Florida farmer Scott Wynn filed his complaint in this Court on May 18,

only two months after Section 1005’s enactment. ECF No. 1. One week later,

Mr. Wynn filed the first Motion for Preliminary Injunction in any of the cases

to challenge Section 1005. ECF No. 11. This Court moved quickly—promptly

issuing an expedited briefing schedule and setting the motion for hearing. See

ECF Nos. 14, 16. Defendants then requested leave to “file a response brief of

up to 55 pages,” “[g]iven the importance of the issues . . . and the quantity of

information to be addressed.” ECF No. 20 at 2. Defendants also opposed

Plaintiff’s request for a nationwide injunction, in part because Defendants

believed that such an injunction would “prevent[] legal questions from

percolating through the federal courts.” ECF No. 22 at 40 (quoting Trump v.

Hawaii, 138 S. Ct. 2392, 2425 (2018) (Thomas, J., concurring)). After briefing

was complete, the Court heard nearly two hours of argument at an in-person

hearing in Jacksonville.


1 Press Release, Sen. Pat Toomey, No Justification for $1.9 Trillion Democrat Spending Bill
(Mar.       3,     2020), https://www.toomey.senate.gov/newsroom/press-releases/toomey-no-
justification-for-19-trillion-democrat-spending-bill.


                                            3
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 4 of 22 PageID 526




       After the hearing, this Court on June 23 issued the first preliminary

injunction in any case challenging Section 1005. See ECF No. 41. In recognition

of the magnitude of its decision, this Court ordered the parties “to proceed with

the greatest of speed in reaching a final adjudication” and directed them to

present the Court with “a proposed schedule to complete any discovery that

may be required on an expedited basis as well as a swift deadline for the

submission of dispositive motions.” Id. at 49. The parties provided their

respective positions in a joint filing. ECF No. 42. This Court set the close of

discovery on December 3, with summary judgment motions due by January 6,

2022. ECF No. 43.

       A mere four days after the Court issued its scheduling order, Defendants

moved to “stay proceedings in this case until final resolution of the class

challenge to Section 1005” in a case now pending in the Northern District of

Texas, Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.). ECF No. 44 at 2. 2

II.    The Miller Plaintiffs’ Broad Challenge Against Various USDA
       Programs, Including Section 1005

       The case on which Defendants’ stay motion is based, Miller v. Vilsack,

involves a broader challenge to numerous USDA programs, including Section

1005. See Miller, ECF No. 1 (filed Apr. 26, 2021). 3 The original complaint



2 Pursuant to the Scheduling Order, Defendants filed their answer on July 14, and the
parties exchanged initial disclosures on July 21.
3 ECF citations in this section refer to filings in Miller v. Vilsack, 4:21-cv-595 (N.D. Tex.).




                                                4
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 5 of 22 PageID 527




mentions Section 1005 only once, id. ¶ 5, alongside “[n]umerous other federal

statutes [that] limit government aid to individuals who qualify as a socially

disadvantaged farmer or rancher.” Id. ¶ 6 (internal quotation marks omitted).

The Miller complaint thus asks the court to “declare unconstitutional any

statute limiting the benefits of federal programs to ‘socially disadvantaged

farmers and ranchers.’” Id. ¶ 19 (emphasis added). Mr. Miller is represented

by America First Legal, which by its own account is “led by senior members of

the Trump Administration who were at the forefront of the America First

movement.” 4 The group believes that “our most fundamental rights and

values are being systematically dismantled by an unholy alliance of corrupt

special interests, big tech titans, the fake news media, and liberal Washington

politicians.” 5

       The Miller complaint includes three claims. First, it contends that

Department of Agriculture programs containing racial exclusions violate both

the Constitution and Title VI of the Civil Rights Act of 1964. See ECF No. 1

(Claim One). Second, it argues (in the alternative) that the term “socially

disadvantaged group” must be construed to include “white ethnic groups that

have suffered past prejudice and discrimination.” Id. (Claim Two). Third, it

contends (again in the alternative) that the term “socially disadvantaged


4https://www.aflegal.org/about (emphasis in original).
5 Id. As stated below, an organization espousing such extreme views cannot properly
represent Mr. Wynn’s interests.


                                        5
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 6 of 22 PageID 528




farmer or farmer” must include individuals that “have any discernable trace of

minority ancestry.” Id. (Claim Three).

      Initially, the sole plaintiff and proposed class representative was Sid

Miller, the Agriculture Commissioner for the State of Texas (in his personal

capacity). Id. ¶ 3. Importantly, although Mr. Miller sought to invalidate

numerous federal statutes, including the debt relief provisions of Section 1005,

he did not allege (and has never alleged) that he holds any farm loans that

would be eligible for debt relief under Section 1005. He nonetheless sought to

“represent a class of all farmers and ranchers in the United States who are

currently excluded from the Department’s interpretation of ‘socially

disadvantaged farmer or rancher.’” Id. ¶ 31.

      After Mr. Wynn had filed his complaint and moved for a preliminary

injunction in this case, Mr. Miller filed an amended complaint, moved to certify

two classes, and moved for a preliminary injunction. ECF Nos. 11–13, 17–18

(June 2, 2021). Mr. Miller’s amended complaint raises the same claims and

sought the same relief as his original complaint, but added four plaintiffs who,

unlike Mr. Miller, allege that they hold farm loans that would be eligible for

debt relief under Section 1005. ECF No. 11 ¶¶ 19–23. The amended complaint

also (for the first time) sought to certify a “second and more narrow class”—

with only the new plaintiffs as class representatives—that includes “all

farmers and ranchers in the United States who are encountering, or who will


                                         6
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 7 of 22 PageID 529




encounter, racial discrimination from the United States Department of

Agriculture on account of [Section 1005].” Id. ¶ 42.

       On July 1, the Miller court certified the two classes proposed by the

Miller plaintiffs and granted a preliminary injunction against Section 1005.

ECF No. 60. In so doing, the Miller court cited this Court’s preliminary

injunction opinion, which was submitted as supplemental authority. See

Miller, ECF No. 44. 6

       On July 7, the Miller court ordered the parties to confer and submit a

joint notice detailing “a proposed plan for the conduct of discovery, Plaintiffs’

notification of class members, and whether the parties anticipate the case

going to trial.” ECF No. 66. The joint report indicates that the parties in Miller

“do not believe factual discovery is necessary for the § 1005 constitutional

claim” and set the completion of briefing for cross-motions for summary

judgment in April 2022. ECF No. 70 at 2–3 (attached as Exhibit 1).

                             STANDARD OF REVIEW

       “The burden is on the movant to show that a stay is appropriate.”

Garmendiz v. Capio Partners, LLC, 8:17-cv-00987, 2017 WL 3208621, at *1.

(M.D. Fla. July 26, 2017) (citation omitted). The movant “must make out a clear


6 Following the preliminary injunction decision, the parties in Miller have quarreled about
whether USDA should be allowed to “send[] letters to eligible borrowers.” See Miller, ECF
No. 63 at 2. But see Wynn, ECF No. 41 at 49 & n.19 (noting that this Court’s order “does not
enjoin Defendants from continuing to prepare to effectuate the relief under Section 1005 in
the event it is ultimately found to be constitutionally permissible”).


                                             7
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 8 of 22 PageID 530




case of hardship or inequity in being required to go forward, if there is even a

fair possibility that the stay for which he prays will work damage to [someone]

else.” Id. (quoting Landis v. N. Am. Co., 299 U.S. 248, 256 (1936)). Courts

generally consider “(1) whether the stay would prejudice the non-moving party,

(2) whether the proponent of the stay would suffer a hardship or inequity if

forced to proceed, and (3) whether granting the stay would further judicial

economy.” Id. Any stay must not be “immoderate.” Ortega Trujillo v. Conover

& Co. Comms., Inc., 221 F.3d 1262, 1264 (11th Cir. 2000).

                                 ARGUMENT

I.    Defendants’ Proposed Stay Should Be Denied as Immoderate

      Under longstanding Eleventh Circuit precedent, a stay pending the

resolution of related proceedings in another forum should be denied if it is not

properly limited; i.e., if it is “immoderate.” Ortega Trujillo, 221 F.3d at 1264

(quotations omitted). In considering whether a proposed stay is immoderate,

the court examines both the scope of the stay (including its potential duration)

and the reasons offered by its proponent. See id.

      Here, the proposed stay is “immoderate” because it is “indefinite in

scope.” Id. (footnote omitted). In Ortega Trujillo, the Eleventh Circuit held that

a stay was immoderate and indefinite when, in deference to a Bahamian court,

the stay “appears to expire only after a trial of the Bahamian case and the

exhaustion of appeals in that case.” Id. Likewise, Defendants request a stay of


                                        8
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 9 of 22 PageID 531




this case “pending resolution of the [Miller] case on the merits.” ECF No. 44 at

1. But Defendants cannot offer even a guess as to when the Miller case will be

finally resolved. The parties will not complete briefing until April 2022. And

with appeals almost certain in a case like this one, “resolution of the [Miller]

case on the merits” may take several years. See Garmendiz, 2017 WL 3208621,

at *2 (“[T]he potential for either party . . . to request a review by the circuit

court en banc and/or seek a writ of certiorari to the United States Supreme

Court will further delay any concrete resolution to the issue.”).

       Defendants offer “no reason sufficient to justify” the “indefinite stay”

that they request. See Ortega Trujillo, 221 F.3d at 1265 (holding that “the

interests of judicial economy alone are insufficient to justify such an indefinite

stay”). Nor do Defendants explain how a stay would simplify any issues in this

case. Garmendiz, 2017 WL 3208621, at *3 & n.3 (considering whether a stay

would simplify the issues). Instead, Defendants contend that the parties in this

case will “be bound by any class-wide judgment” in Miller. ECF No. 44 at 10.

Thus, in Defendants’ view, a stay would not simplify any issues, but would

channel all the issues to be conclusively decided in another case, leaving

nothing to do here except enter a judgment once Miller concludes. 7 The

proposed stay should be denied because it is immoderate.


7Although Defendants intimate that decertification of the classes in Miller could change that
calculus, they have declined to state whether they will appeal the class certification. See
Miller, ECF No. 44 at 7 n.6.


                                             9
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 10 of 22 PageID 532




 II.        Defendants’ Proposed Stay Should Be Denied Under the
            Factors Established in This Jurisdiction

            Even if Defendants’ proposed stay were not immoderate, it does not

 satisfy the three factors for granting a stay: “(1) whether the stay would

 prejudice the non-moving party, (2) whether the proponent of the stay would

 suffer a hardship or inequity if forced to proceed, and (3) whether granting the

 stay would further judicial economy.” Garmendiz, 2017 WL 3208621, at *1.

       A.    A Stay Would Prejudice Plaintiff

            A stay would prejudice Mr. Wynn by depriving him of the ability to

 litigate his chosen claims, with his chosen counsel, in his chosen forum. There

 are significant differences between this case and Miller that counsel against a

 stay. First, Mr. Wynn has only challenged Section 1005. By contrast, Miller

 involves a broad challenge seeking to declare unconstitutional multiple

 statutes that limit the benefits of federal programs to socially disadvantaged

 farmers and ranchers. Second, the Miller plaintiffs raise a Title VI claim and

 two alternative claims that would require a court to evaluate the “social

 disadvantage” of both various white racial groups and those with “any

 discernible trace of minority ancestry.” These broader (and weaker) claims

 dilute the simple strength of Mr. Wynn’s challenge to Section 1005. 8 Third,


 8 The recent joint filing in Miller indicates that plaintiffs there may intend to pursue claims
 “only against the continued enforcement of the racial exclusions in section 1005 of the
 American Rescue Plan Act,” Exh. 1 at 2, but that is inconsistent with the broader relief that
 the Miller plaintiffs sought in their amended complaint, see Miller, ECF No. 11. The Miller


                                               10
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 11 of 22 PageID 533




 Mr. Wynn raises unique arguments that are not presented in Miller, including

 a count under the Administrative Procedure Act and a request for nominal

 damages. See Uzuegbunam v. Preczewski, 141 S. Ct. 792, 796 (2021) (an award

 of nominal damages can redress past injury and avoid mootness problems).

        Mr. Wynn would also be prejudiced by the Miller plaintiffs’ stated intent

 to avoid fact discovery before filing motions for summary judgment. See Exh. 1

 at 2 (“The Parties do not believe factual discovery is necessary for the § 1005

 constitutional claim.”). Although Mr. Wynn does not anticipate extensive

 discovery, he does not wish to dispense with fact discovery entirely before filing

 cross-motions for summary judgment. Yet, despite the lack of fact discovery in

 Miller, the parties there have agreed to proceed at a more leisurely pace, which

 subjects Mr. Wynn to unnecessary delay. Even without fact discovery, the

 proposed scheduling order in Miller anticipates briefing on cross-motions for

 summary judgment to be completed more than two months after they would

 be completed in this case. Compare Exh. 1, with Wynn, ECF No. 43 (scheduling

 order).



 plaintiffs also state “that they will likely file a Second Amended Complaint” that omits their
 alternative claims. Exh. 1 at 2. But the plaintiffs’ argument that the debt relief program
 should be construed to include farmers and ranchers of certain white ethnic groups raises
 serious doubt as to whether their view of the equal protection guarantee is correct. See Miller
 v. Johnson, 515 U.S. 900, 911 (1995) (requiring the government to treat all persons as
 individuals, not “as simply components of a racial . . . class”). Finally, the Miller plaintiffs’
 chief claim includes a claim under Title VI. Yet that theory raises unnecessary issues, as
 many courts have held that Title VI does not apply to programs conducted directly by federal
 agencies. See, e.g., Halim v. Donovan, 951 F. Supp. 2d 201, 207 (D.D.C. 2013).


                                                11
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 12 of 22 PageID 534




       A stay would also be prejudicial because the parties and this Court have

 already spent significant resources in litigating this case—due in part to

 Defendants’ own litigation posture. Cf. Garmendiz, 2017 WL 3208621, at *2

 (“The Defendant argues that the stay will not unduly prejudice the Plaintiff

 because this Motion is brought before any significant litigation or resources

 have been expended.”). The parties diligently briefed this case on an expedited

 basis, with Defendants zealously defending Section 1005 in their expanded

 brief on Plaintiff’s Motion for Preliminary Injunction and in lengthy oral

 argument. This Court promptly issued a thorough preliminary injunction

 decision, which has served as an exemplar for three federal courts—in

 Tennessee, in Wisconsin, and in Miller itself. Holman v. Vilsack, 21-cv-01085,

 ECF No. 41 at 12–13 (W.D. Tenn. July 8, 2021) (discussing Wynn at length);

 Faust v. Vilsack, 21-cv-00548, ECF No. 49 at 2–4 (E.D. Wis. July 6, 2021)

 (applauding this Court’s “far more thorough analysis of the issue given the

 record before it”); Miller, ECF No. 60 at 18. And the parties here are poised to

 continue to move quickly. By the time Defendants requested a stay, this Court

 had already issued a scheduling order calling for dispositive motions to be

 briefed by January 2022. Defendants have already answered the complaint.

 And the parties have exchanged initial disclosures and are ready to begin

 discovery. The parties’ diligence in litigating this case counsels against a stay.




                                        12
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 13 of 22 PageID 535




        A stay would also prejudice Mr. Wynn by depriving him of his chosen

 counsel. Mr. Wynn is represented by a public interest organization with a long

 track record of advocating for equality under the law. By contrast, America

 First Legal is closely associated with policies espoused by some members of the

 Trump Administration, including overtly partisan rhetoric. 9 Defendants

 should not be allowed to force Mr. Wynn to be associated with ideologically

 incompatible counsel when he is already represented by his preferred

 counsel. 10 Put simply, it is critical for Mr. Wynn to be represented by his chosen

 representative as a named plaintiff in his own action. Defendants seek instead

 to funnel Mr. Wynn as an unnamed plaintiff in another action in Texas—where

 counsel has litigated the case differently, has never communicated with

 Mr. Wynn, purportedly represents thousands of unnamed class members, yet

 believes that individualized notice to those members is unnecessary at this




 9 See, e.g., Doing the Bidding of Open Border Radicals, Biden’s DOJ Again Issues Another
 Disastrous Immigration Decision, https://www.aflegal.org/news/doing-the-bidding-of-open-
 borders-radicals-bidens-doj-again-issues-another-disastrous-immigration-decision (America
 First Legal, July 15, 2021) (stating that the Attorney General is “[n]ot content with opening
 the floodgates for illegal immigration through ending nearly every successful policy that
 secured the border under the Trump Administration”).
 10 Indeed, to do so would raise serious First Amendment concerns. See Pa. Prof’l Liab. Joint

 Underwriting Ass’n v. Wolf, 509 F. Supp. 3d 212, 229 (M.D. Pa. 2020) (“The general right to
 hire and consult with counsel of choice in civil litigation falls within the ambit of the First
 Amendment.”), appeal filed Jan. 28, 2021; cf. Roberts v. U.S. Jaycees, 468 U.S. 609, 622–23
 (1984) (explaining that “freedom of association ... plainly presupposes a freedom not to
 associate”).


                                               13
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 14 of 22 PageID 536




 point. Exh. 1 at 4; see also Miller, Memo in Support of Class Cert., ECF No. 13

 at 2 (indicating that the nationwide class comprises at least 21,000 farmers).11

      B.      Defendants Would Not Suffer Undue Hardship or Inequity if
              Required to Proceed With This Case

           Defendants have failed to meet their “burden of establishing that [they]

 will suffer a hardship or inequity if forced to proceed.” Garmendiz, 2017 WL

 3208621, at *2. Defendants assert that “requiring the Defendants to defend

 Plaintiff’s claim in this Court and the class action in Miller at the same time,

 with the potential for different case schedules, would drain the courts’ and the

 Government’s resources without any apparent benefit to Plaintiff.” Wynn, ECF

 No. 44 at 11. But conclusory allegations that this case will not “benefit”

 Plaintiff are simply false. See supra at Arg. II.A.

           Defendants’ contention that this case would unduly “drain” their or the

 Court’s resources also lacks merit. The parties and the Court have already, in

 part at Defendants’ urging, spent substantial resources on the case. Likewise,

 the Court has already delved deeply into the relevant history and Defendants’




 11 To be sure, Mr. Wynn intends to request to opt out of the Miller classes. See Penson v.
 Terminal Transp. Co., Inc., 634 F.2d 989 (5th Cir. 1981) (recounting a number of 23(b)(2)
 class actions that have provided for opt-outs to “ameliorate any ‘antagonistic interests’
 between the class representatives and the absent members” and to “permit the class members
 to seek monetary relief in individual actions if they so chose”). Defendants’ argument that
 Mr. Wynn would necessarily be bound by a judgment impacting another class raises a
 “serious possibility” of a due process violation. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338,
 363 (2011). But irrespective of Mr. Wynn’s ability to opt out of the Miller class, this Court
 should deny Defendants’ stay motion.


                                               14
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 15 of 22 PageID 537




 arguments in ruling on the motion for preliminary injunction—an effort that

 would be wasted if Defendants’ stay motion were granted. And going forward,

 neither party expects significant discovery. See Wynn, ECF No. 42. In any

 event, “being required to defend a lawsuit does not constitute a hardship or

 inequity.” Garmendiz, 2017 WL 3208621, at *2. 12

      C.     A Stay Would Not Further Judicial Economy

           Defendants cannot meet their “burden of establishing that judicial

 economy is best served by ordering a stay.” Garmendiz, 2017 WL 3208621, at

 *3. “Courts have considered the potential to simplify and streamline issues,

 together with the reduction of the financial burden on the parties and the

 Court, as factors in determining whether a stay will preserve judicial

 economy.” Id. In Garmendiz, the court cautioned that “[f]ar from simplifying

 the Court’s analysis, granting a stay under these circumstances would set

 unwise precedent that every time a controversial issue is raised on appeal, all

 related or similar cases must be halted pending the appellate court’s ruling.”

 Id. Similarly here, granting a stay would set unwise precedent that related or

 similar cases must be halted every time an important issue is raised in another



 12Defendants complain about “duplicative requests for nationwide preliminary injunctions.”
 But a preliminary injunction has already been issued in this case. In fact, after this Court
 became the first court to preliminarily enjoin enforcement of Section 1005, Defendants urged
 three federal courts to refrain from issuing “duplicative” injunctions. Although one court
 agreed with Defendants, two others—including the court in Miller—found Defendants’
 arguments to be groundless. Miller, ECF No. 60 at 21; Holman, ECF No. 41 at 21.


                                             15
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 16 of 22 PageID 538




 district court, or that any time one court certifies a class, all other courts must

 halt any related proceedings and defer. In this setting, the Court should be

 “equally unconvinced that the stay would meaningfully conserve costs for the

 parties or the Court.” Id. As mentioned above, the parties and the Court in this

 case have already spent substantial resources.

        Defendants assert that this Court should defer to the Miller litigation

 because it was the first-filed case, ECF No. 44 at 9–10, but that is wrong on

 the facts and the law. It is true that “where two actions involving overlapping

 issues and parties are pending in two federal courts, there is a strong

 presumption across the federal circuits that favors the forum of the first-filed.”

 Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005). But under

 the relevant analysis, this is the first-filed case. That is because the first-filed

 rule prioritizes “the first court in which jurisdiction attaches.” Wakaya

 Perfection, LLC v. Youngevity Int’l, Inc., 910 F.3d 1118, 1124 (10th Cir. 2018)

 (quotation omitted). The original complaint in Miller was nominally filed first,

 but it featured a single plaintiff who had no farm loans and thus would have

 lacked standing to challenge Section 1005. 13 The amended complaint in Miller


 13 It makes no difference that the initial Miller complaint sought to certify a single class,
 which purportedly includes those who have been excluded from the definition of social
 disadvantage. It is plain that the only “class representative” in the initial complaint did not
 have standing to challenge Section 1005. There is debate among the federal courts on whether
 all unnamed class members must have standing, but no dispute that there is a jurisdictional
 defect where, as in Miller, the named class representative does not have standing. Flecha v.
 Medicredit, Inc., 946 F.3d 762, 768–69 (5th Cir. 2020).


                                               16
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 17 of 22 PageID 539




 remedied that defect by adding plaintiffs with standing, but that document

 was filed over two weeks after the complaint in Wynn. And the Wynn complaint

 was filed well before the Miller plaintiffs even filed a motion for class

 certification, let alone before the Texas court granted it.

       In any event, the first-filed rule “is not meant to be rigid, mechanical, or

 inflexible, but is to be applied in a manner that best serves the interests of

 justice.” Vital Pharmaceuticals, Inc. v. Derek Andrew, Inc., 07-61177-CIV, 2007

 WL 9710943, at *3 (S.D. Fla. Dec. 18, 2007). Even if Miller were the first-filed

 case, a host of “equitable considerations” would call for “not applying the first-

 to-file rule” in this case. Wakaya Perfection, 910 F.3d at 1127; see also id. at

 1124 (listing inequitable conduct, bad faith, anticipatory suits, and forum

 shopping as a non-exhaustive list of equitable considerations). Not long ago,

 Defendants urged almost a three-fold extension in page limits in opposing

 Mr. Wynn’s Motion for a Preliminary Injunction. See Wynn, ECF No. 20.

 Defendants further argued in this Court against a nationwide injunction

 because they believed that it would “prevent[] legal questions from percolating

 through the federal courts.” ECF No. 22 at 40 (quoting Trump v. Hawaii, 138

 S. Ct. at 2425 (Thomas, J., concurring). But now, Defendants have assumed

 the opposite stance by arguing that this case should be stayed so that only one

 challenge to Section 1005 can proceed. They are wrong again. Percolation

 “permits the airing of competing views that aids [the federal courts’] own


                                         17
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 18 of 22 PageID 540




 decisionmaking process.” Dep’t of Homeland Sec. v. New York, 140 S. Ct. 599,

 600 (2020) (Gorsuch, J., concurring in the grant of a stay). And should the issue

 reach the Supreme Court, “diverse opinions from[] state and federal appellate

 courts may yield a better informed and more enduring final pronouncement by

 [the Supreme] Court.” Arizona v. Evans, 514 U.S. 1, 23 n.1 (1995) (Ginsburg,

 J., dissenting). In addition to Defendants’ inequitable conduct, there would be

 due process concerns with depriving Mr. Wynn of the ability to press his

 independent arguments with his chosen legal counsel. Finally, the fact that

 this Court’s preliminary injunction opinion laid the groundwork for the

 subsequent preliminary injunction issued in Miller also justifies denying

 Defendants’ motion to stay proceedings.

 III.   Defendants’ Cited Precedents Are Unpersuasive

        Defendants cite a panoply of out-of-circuit cases in calling for a stay, but

 a closer look reveals that those cases are inapposite here. See ECF No. 44 at

 12–15. For instance, Defendants do not claim that any of the cases they cite

 involved one court deferring to what is properly understood as a later-filed

 class action in another court, nor do they point to a case that involves a court

 staying a case after it had reviewed briefs, heard oral argument, and issued an

 opinion granting a plaintiff’s motion for preliminary injunction.

        Contrary to Defendants’ argument, the First Circuit’s decision in

 Taunton Gardens Co. v. Hills, 557 F.2d 877 (1st Cir. 1977), does not


                                         18
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 19 of 22 PageID 541




 “illustrate[] the propriety of a stay in circumstances strikingly similar to this

 case.” ECF No. 44 at 13. Unlike in this case, where a preliminary injunction

 has already issued, the district court in Taunton Gardens was only considering

 a motion for preliminary injunction by the time a final judgment in a

 concurrent case had been issued. See Taunton Gardens Co. v. Hills, 421 F.

 Supp. 524, 525–26 (D. Mass. 1976) (referencing Underwood v. Hills, 414 F.

 Supp. 526 (D.D.C. 1976)). And in contrast to the immoderate stay urged by

 Defendants in this case, the First Circuit noted that “the duration of the stay

 [was] adequately circumscribed by reference to the determination of the appeal

 presently pending.” Taunton Gardens, 557 F.2d at 879.

       The Second Circuit’s unpublished decision in Mackey v. Bd. of Educ. for

 Arlington Cent. Sch. Dist., 112 F. App’x 89, 91 (2d Cir. 2004), is similarly

 unhelpful to Defendants. Neither Defendants nor the Second Circuit elaborate

 on the facts in Mackey, but the briefs reveal that two separate classes that

 included the plaintiffs in Mackey were certified before the plaintiffs filed their

 complaint. See Br. of N.Y. State Ed. Dep’t, Mickey v. Bd. of Educ. for Arlington

 Cent. Sch. Dist., 03-7860, 2004 WL 3438192 (filed Mar. 16, 2004). The district

 court in Mackey did not consider, much less decide, a motion for preliminary

 injunction in that case. See id. And because both classes, like Mackey, were

 pending in federal courts in New York, the benefits of percolation applied far

 less in Mackey than in this case.


                                        19
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 20 of 22 PageID 542




       Defendants’ district court cases fare no better. Neither the parties nor

 the court expended significant resources in Jiaming Hu v. U.S. Dep’t of

 Homeland Sec., 4:17-cv-2363, 2018 WL 1251911 (E.D. Mo. Mar. 12, 2018),

 before a stay was entered. The Hu litigation lagged behind the class action

 raising the same claims, with the complaint in Hu being filed over three

 months after the complaint and two months after the motion for preliminary

 injunction were filed in a parallel case. See Nio v. U.S. Dep’t of Homeland Sec.,

 323 F.R.D. 28 (D.D.C. 2017). And in contrast to the parties’ diligent efforts

 here, the plaintiff’s case in Hu lingered for months before the class in Nio was

 certified, and Defendants in Hu moved to dismiss. None of the other cases cited

 by Defendants justify staying this case. See Aleman ex rel. Ryder Sys., Inc. v.

 Sancez, 21-cv-20539, 2021 WL 917969, at *2 (S.D. Fla. Mar. 10, 2021) (not

 addressing a stay motion); Richard K. v. United Behavioral Health, 18-cv-6318,

 2019 WL 3083019, at *5 (S.D.N.Y. June 28, 2019), report and recommendation

 adopted, 18-cv-6318, 2019 WL 3080849 (S.D.N.Y. July 15, 2019) (deferring to

 a class action lawsuit filed over four years before the complaint in Richard K.).

                                 CONCLUSION

       Defendants’ Motion to Stay Proceedings should be denied.

  DATED: July 26, 2021.




                                        20
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 21 of 22 PageID 543




  Respectfully submitted,

  PACIFIC LEGAL FOUNDATION

                                     s/ Wencong Fa
  Christina M. Martin                Wencong Fa*
  Fla. Bar No. 100760                Cal. Bar No. 301679
  4440 PGA Blvd., Suite 307          Lead Counsel
  Palm Beach Gardens, FL 33410       Daniel M. Ortner*
  Telephone: (561) 619-5000          Cal. Bar No. 329866
  Facsimile: (561) 619-5006          930 G Street
  Email: CMartin@pacificlegal.org    Sacramento CA 95814
                                     Email: WFa@pacificlegal.org
                                     Email: DOrtner@pacificlegal.org

                                     Glenn E. Roper*
                                     Colo. Bar No. 38723
                                     1745 Shea Center Dr., Suite 400
                                     Highlands Ranch CO 80129
                                     Telephone: (916) 419-7111
                                     Facsimile: (916) 419-7747
                                     Email: GERoper@pacificlegal.org

                            Attorneys for Plaintiff
                             *Special admission




                                      21
Case 3:21-cv-00514-MMH-JRK Document 49 Filed 07/26/21 Page 22 of 22 PageID 544




                         CERTIFICATE OF SERVICE

       I hereby certify that on July 26, 2021, I submitted the foregoing to the

 Clerk of the Court via the District Court’s CM/ECF system, which will provide

 notice of the submission of this document to all counsel of record.

                                              s/ Wencong Fa
                                             Wencong Fa*
                                             Cal. Bar No. 301679
                                             Lead Counsel
                                             * Special Admission




                                        22
